Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2007

Lnu v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2685




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lnu v. Atty Gen USA" (2007). 2007 Decisions. Paper 1238.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1238


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 06-2685
                                    ___________

                              BETY LNU; IRWIN LNU,
                                    Petitioners

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                              Respondent

                                    ___________


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                        (Nos. A96-252-504 and A96-252-505)
                       Immigration Judge: Hon. Miriam K. Mills

                                    ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 10, 2007

             Before: SMITH, NYGAARD, and HANSEN,* Circuit Judges.


                                (Filed: April 20, 2007)

                                    ___________




      *Honorable David R. Hansen, Senior Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

                                             I.

       Bety, an ethnic Chinese, Indonesian citizen, entered the United States on a visitor’s

visa and remained in the United States beyond the expiration of her visa. She was ordered

to appear before an immigration court, where she claimed that, over the course of several

years, native Indonesians looted her father’s business, sexually assaulted her, and robbed

her and her husband. The Immigration Judge denied her requests for asylum and

withholding, and the BIA denied her subsequent appeal. We will deny her petition for

review.1

                                             II.

       Where, as here, the BIA summarily affirms the IJ’s decision, we review the IJ’s

decision directly. We will uphold the IJ’s findings if they are supported by “reasonable,

substantial and probative evidence on the record considered as a whole.” Guo v. Ashcroft,

386 F.3d 556, 561 (3d Cir. 2004).




1.       Bety’s husband, Irwin, did not file his own petition for relief and instead sought
relief pursuant to his wife’s filing.

                                              2
                                             III.

                                             A.

       The Attorney General may grant asylum to an alien who shows she is unable or

unwilling to return to her homeland because of past persecution or a well-founded fear of

future persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion. Lie v. Ashcroft, 396 F.3d 530, 534-35 (3d Cir. 2005).

The Immigration Judge concluded Bety’s complaints related only to sporadic, ordinary

criminal acts, or bullying by other children. Moreover, as the IJ noted, the latest State

Department Country Reports do not indicate that there is systematic, pervasive, or

organized persecution of Chinese women. With respect to her alleged fear of future

persecution, the IJ pointed out that her husband failed to corroborate her claims, and that

her family has remained in Indonesia unharmed since she left for the United States. This

latter fact diminished the reasonableness of her fear of future persecution in Indonesia.

Lie, 396 F.3d at 537. We conclude the IJ’s findings are supported by substantial evidence.

                                             B.

       To obtain withholding of removal under the Immigration and Nationality Act, an

alien must show a clear probability that her life would be threatened on account of her

race, religion, nationality, membership in a particular group, or political opinion. The IJ

concluded Bety was victim to ordinary criminal acts and bullying, not persecution on




                                              3
account of her race, nationality or religion. Again, we conclude the IJ’s findings were

supported by substantial evidence.

                                             C.

       To obtain protection from removal under the Convention Against Torture, an

applicant must show that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal. Sevoian v. Ashcroft, 290 F.3d 166, 175 (3d

Cir. 2002). The CAT defines torture as:

       any act by which severe pain or suffering, whether physical or mental, is
       intentionally inflicted on a person for such purposes as obtaining from him
       or her or a third person information or a confession, punishing him or her
       for an act he or she or a third person has committed or is suspected of
       having committed, or intimidating or coercing him or her or a third person,
       or for any reason based on discrimination of any kind, when such pain or
       suffering is inflicted by or at the instigation of or with the consent or
       acquiescence of a public official or other person acting in an official
       capacity.

8 C.F.R. §208.18(a)(1) (2007). Bety failed to show any evidence that she would be

subjected to torture by, or with the acquiescence of, public officials in Indonesia.

                                            IV.

       We conclude the Immigration Judge’s decision to deny Bety asylum and

withholding of removal under both the INA and CAT was supported by substantial

evidence. Accordingly, we will deny Bety’s petition for review.




                                              4